Citation Nr: 0004547	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-12 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for a back disorder, 
claimed as arthritis of the lumbosacral spine.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lower extremities.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1955.

The veteran's original claims of entitlement to service 
connection for left ear hearing loss, an acquired psychiatric 
disorder, and arthritis of the lower extremities were denied 
by the Board of Veterans' Appeals (Board) in a January 1971 
decision.

The hearing loss and arthritis of the lower extremities 
claims are before the Board on appeal from an August 1993 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The remaining issues are 
before the Board on appeal from a February 1998 rating 
decision by the RO.

It is noted that the veteran was scheduled to provide 
testimony at a personal hearing before a Member of the Board 
in conjunction with this appeal.  However, the veteran's 
request for a personal hearing was withdrawn in December 
1998.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a neck disorder.

2.  While there is competent medical evidence of a left knee 
disorder, there is no competent medical evidence that the 
veteran currently has a right knee disorder.

3.  No competent medical opinion is on file which relates the 
veteran's degenerative disease of the left knee to his period 
of active duty.  In fact, the evidence indicates that this 
disability is due to a post-service injury.

4.  There is no competent medical evidence that the veteran 
currently has a chronic stomach disorder.

5.  No competent medical evidence is on file which shows that 
the veteran has a hiatal hernia.

6.  While the evidence shows that the veteran has been 
treated for complaints of fatigue, chronic fatigue syndrome 
has not been diagnosed and no competent medical opinion is on 
file to show that the complaints of fatigue are due to a 
chronic disability that was incurred in or aggravated by his 
period of active duty.

7.  No competent medical opinion is on file which relates the 
veteran's back disorder to his period of active duty.  In 
fact, the evidence indicates that the veteran's back disorder 
is due to a post-service injury.

8.  The veteran's original claims of entitlement to service 
connection for left ear hearing loss, an acquired psychiatric 
disorder, and arthritis of the lower extremities were denied 
by the Board in a January 1971 decision.

9.  The evidence submitted to reopen the veteran's claim of 
service connection for left ear hearing loss either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.

10.  The additional evidence submitted to reopen the 
veteran's claims of service connection for an acquired 
psychiatric disorder, and arthritis of the lower extremities, 
bears directly and substantially upon the specific matters 
under consideration, is not cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of these claims.

11.  No competent medical evidence is on file which relates 
an acquired psychiatric disorder or arthritis of the lower 
extremities to his period of active duty.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
neck disorder, a bilateral knee disorder, a stomach disorder, 
hiatal hernia, fatigue, and a back disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  The January 1971 Board decision denying service 
connection for left ear hearing loss, an acquired psychiatric 
disorder, and arthritis of the lower extremities, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

3.  New and material evidence to reopen the veteran's claim 
for service connection for left ear hearing loss has not been 
submitted; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

4.  New and material evidence has been presented to reopen 
the veteran's claims of service connection for an acquired 
psychiatric disorder, and arthritis of the lower extremities; 
the claims are reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

5.  The claims of entitlement to service connection for an 
acquired psychiatric disorder and arthritis of the lower 
extremities are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Neck Disorder

Background.  The veteran's head, face, neck, and scalp were 
clinically evaluated as normal on both his February 1953 pre-
induction examination, and his October 1954 induction 
examination.  His service medical records show no diagnosis 
of or treatment for a neck disorder during his period of 
active duty.  However, it is noted that he was treated for a 
passive dependency reaction during service, manifested by 
numerous somatic complaints.  On his December 1955 discharge 
examination, the veteran's head, face, neck, and scalp were 
clinically evaluated as normal.  Also, it was stated that 
there were no serious injuries, operations or disease, and 
that there were no complaints of a medical nature at the time 
of this examination.  Furthermore, it was determined that the 
veteran had no disqualifying mental or physical defects 
sufficient to warrant discharge.

A report of a private neurological examination is on file, 
dated in June 1970.  It was noted that the veteran's past and 
present history was thoroughly reviewed in conjunction with 
this examination, and that, basically, his neurological 
physical examination was normal.  

An August 1970 VA medical examination found no significant 
abnormalities on examination of the veteran's head, face, and 
neck.

The veteran underwent various VA medical examinations in 
September 1995.  None of these examinations diagnosed the 
veteran with a neck disorder.

In June 1997, the veteran submitted his claim of entitlement 
to service connection for, among other things, neck pain.

VA outpatient treatment records were subsequently obtained 
that covered the period from January 1996 to April 1997.  
These records contain no pertinent findings regarding the 
veteran's neck.

In a February 1998 rating decision, the RO denied the claim 
of service connection for a neck disorder, among other 
things, as not well grounded.  The RO noted that the service 
medical records were negative for a neck disability, and that 
the subsequent evidence of record was also negative for a 
chronic neck disability.  The veteran appealed the denial of 
service connection for a neck disorder to the Board.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
neck disorder is not well grounded.

To the extent that the veteran has indicated that he 
experienced neck pain during service, the Board notes that, 
as a general rule, a veteran's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, there is no competent medical 
evidence on file that the veteran currently has a neck 
disorder.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Furthermore, the Board notes that it was 
held in Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. December 29, 1999) that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Knee Disorder

Background.  The veteran's lower extremities were clinically 
evaluated as normal on his February 1953 pre-induction 
examination.  However, his lower extremities were clinically 
found to be abnormal on his October 1954 induction 
examination due to a generalized aching of both legs.  
Nevertheless, he was found to be qualified for service in the 
armed forces.  The service medical records show that in April 
1955 the veteran complained that both of his legs were 
hurting him from the knee to the ankle.  It was noted that a 
letter from a private physician stated that there were no 
orthopedic or neurovascular findings, and that there were no 
objective findings at that time.  The veteran was 
subsequently treated for shin splints in August 1955, for 
which he was given a "linament" rub.  In October 1955 the 
veteran sought treatment for complaints of pain in both legs 
while walking or standing.  It was opined that these 
complaints were probably on a functional basis.  
Consequently, the diagnosis was deferred.  On his December 
1955 discharge examination, the veteran's lower extremities 
were clinically evaluated as normal.  Also, it was stated 
that there were no serious injuries, operations or disease, 
and that there were no complaints of a medical nature at the 
time of this examination.  Furthermore, it was determined 
that the veteran had no disqualifying mental or physical 
defects sufficient to warrant discharge.

As noted above, a report of a private neurological 
examination is on file, dated in June 1970.  It was noted 
that the veteran's past and present history was thoroughly 
reviewed in conjunction with this examination, and that, 
basically, his neurological physical examination was normal.  

At the August 1970 VA medical examination, examination of the 
veteran's musculoskeletal system revealed a 2 inch, 
nonsymptomatic scar over the left scapular area.  However, 
overall, there were no significant abnormalities of the 
musculoskeletal system.  Also, his posture and gait were 
found to be normal, and his carriage fair.  Nevertheless, it 
was noted that his build was obese.  

As noted above, the veteran underwent various VA medical 
examinations in September 1995.  The veteran reported, in 
part, that he had arthritis in his back and leg, and that he 
had this problem even as a kid but did not know it.  He also 
said that his arthritis traveled all over his joints, and 
that cold weather made his pain worse.  Regarding his left 
leg, the veteran reported that he had an injury to this leg 
in December "1995" while driving a tractor trailer.  After 
this injury, he was in physical therapy for six to eight 
weeks, and then went on light duty.  He further stated that 
he lost his job as a tractor trailer driver in 1986, and that 
he had not been able to find a permanent job since then 
because of his arthritis.  The veteran also reported that he 
saw a physician twenty-two years earlier in Mexico who 
prescribed arthritis pills, but that he did not take them 
because of problems with his hiatal hernia and peptic ulcer 
disease.  

On examination of the right knee, the examiner noted that the 
veteran had pain on the medial aspect of this knee, with 
negative patellar inhibition test, and negative McMurray 
sign.  The anterior and posterior cruciate ligaments were 
found to be normal.  There was no evidence of swelling.  
However, the examiner stated that the range of motion was 
decreased because of the veteran's muscle bulk.

On examination of the left knee, the examiner noted that the 
veteran had direct tenderness behind the knee in the 
popliteal area and also in the medial aspect of the knee.  
Further, the veteran had negative patellar inhibition, and 
negative McMurray sign.  The anterior and posterior cruciate 
ligaments were found to be normal.  Also, the examiner stated 
that range of motion was decreased because of bulk.  
Moreover, the examiner found that the veteran had swelling 
behind his left knee in the popliteal area.  

Diagnoses from the September 1995 VA medical examination 
included left knee status post injury, with limitations as 
described above, popliteal cyst, and degenerative disease.

It is also noted that VA X-rays were taken of the left knee 
in September 1995.  These X-rays revealed degenerative 
changes in all three joint compartments with 
chondrocalcinosis.  

In June 1997, the veteran submitted his claim of entitlement 
to service connection for, among other things, a bilateral 
knee disorder.

As noted above, VA outpatient treatment records are on file 
that cover the period from January 1996 to April 1997.  
Records from July 1996 show that the veteran was treated for 
complaints of left thigh and back pain following a 3 to 4 
foot fall from a tractor, in which he landed on a pipe.  
These records also show treatment on various occasions for 
bilateral foot problems, particularly heel pain.  However, 
these records contain no competent medical opinion that the 
veteran has a chronic disability of either knee that is due 
to his period of active duty.

In the February 1998 rating decision, the RO denied the 
veteran's claim of service connection for a bilateral knee 
disorder, among other things, as not well grounded.  The RO 
noted that the service medical records were negative for a 
right or left knee disability.  Further, it was noted that he 
was shown to have residuals of a left leg injury with 
degenerative disease, incurred while driving a tractor 
trailer.  No right knee disability was diagnosed.  The 
veteran appealed the denial of service connection for a 
bilateral knee disorder to the Board.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of service connection for a bilateral knee 
disorder is not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  There is no evidence that the veteran was 
diagnosed with a chronic disability of either knee during 
service, nor has the veteran alleged continuity of 
symptomatology regarding either knee.  Even if the veteran 
had alleged continuity of symptomatology, it has been held 
that even though a lay person is competent to testify to the 
pain he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.  See Clyburn 
v. West, 12 Vet. App. 296, 301 (1999).

While there is competent medical evidence diagnosing the 
veteran with a current left knee disorder - the September 
1995 VA medical examination - there is no competent medical 
diagnosis of a right knee disorder.  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer, supra; see also Rabideau, supra.  The Board 
acknowledges that the September 1995 VA examiner noted that 
the veteran had pain and decreased range of motion on 
examination of the right knee.  However, as stated above, it 
was held in Sanchez-Benitez v. West, supra, that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.

Even if the veteran was diagnosed with a current right knee 
disorder, there is no competent medical nexus opinion which 
relates either his right knee problems, or his left knee 
disorder, to his period of active duty.  In fact, the medical 
evidence tends to show that the veteran's current left knee 
disorder is due to the post-service injury he sustained when 
he fell from the tractor trailer.  Without a competent 
medical nexus opinion, the veteran's claim is not well 
grounded.  Caluza at 506.

To the extent that the veteran has alleged that he has a 
bilateral knee disorder due to his period of active duty, the 
Board notes that issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim of service connection for a bilateral knee 
disorder is not well grounded and must be denied.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.


C.  Stomach Disorder

Background.  The service medical records show that the 
veteran was treated in February 1955 for constipation.  In 
July 1955, he reported that he had felt nauseated for the 
past 5 days, and that he was vomiting after every meal.  He 
was subsequently treated in September 1955 for complaints of 
a nervous stomach of one week duration.  Diagnosis at that 
time was of anxiety neurosis.  However, the service medical 
records show no diagnosis of or treatment for a chronic 
stomach disorder during the veteran's period of active duty.

Private medical statements are on file from May and June 
1970, but neither of them made any pertinent findings 
regarding the veteran's stomach.

The August 1970 VA medical examination found no significant 
abnormalities on examination of the veteran's digestive 
system.  

The veteran underwent various VA medical examinations in 
September 1995.  As noted above, the veteran reported, in 
part, that he had been prescribed arthritis pills, but that 
he did not take them because of problems with his hiatal 
hernia and peptic ulcer disease.  However, none of the 
examinations conducted at that time actually diagnosed the 
veteran with a stomach disorder, to include peptic ulcer 
disease.

In June 1997, the veteran submitted his claim of entitlement 
to service connection for, among other things, a stomach 
disorder.

As noted above, VA outpatient treatment records are on file 
which cover the period from January 1996 to April 1997.  
These records show treatment for abdominal pain and reflux 
symptoms in April 1996.  Diagnostic impressions were reflux, 
gastritis.  Other records note a reported history of peptic 
ulcer disease.  However, these records contain no competent 
medical opinion that the veteran has a chronic stomach 
disorder as a result of his period of active duty.

In the February 1998 rating decision, the RO denied the claim 
of service connection for a stomach disorder, among other 
things, as not well grounded.  The RO noted that the veteran 
was not shown to have a stomach disorder/peptic ulcer disease 
during service, nor within the first post-service year.  The 
veteran appealed the denial of service connection for a 
stomach disorder to the Board.


Analysis.  As a preliminary matter, the Board notes that in 
addition to the general rules of service connection noted 
above, service connection may also be granted for certain 
presumptive diseases, including ulcers, which become manifest 
to a compensable degree within one year from the date of 
service separation.  38 C.F.R. §§ 3.307, 3.309.  However, 
there is no evidence that the veteran had an ulcer to a 
compensable degree either during service or within the first 
post-service year.  Accordingly, the veteran is not entitled 
to a grant of service connection on a presumptive basis.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a stomach disorder 
is not well grounded.  The Board notes that the service 
medical records show that the veteran was treated for stomach 
problems during service.  Nevertheless, there is no competent 
medical evidence on file that the veteran currently has a 
chronic stomach disorder.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 
supra; see also Rabideau, supra.  

It is noted that the veteran reported a history of peptic 
ulcer disease at the September 1995 VA medical examination, 
and in the outpatient treatment records.  However no 
additional comments or opinions were made regarding the 
veteran's reported history of peptic ulcer disease.  Bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, it has 
already been determined that the veteran is not qualified to 
render a competent medical opinion.  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

Even if the veteran's reported history of peptic ulcer 
disease could be accepted as true, there is still no 
competent medical nexus opinion on file which relates the 
purported stomach disorder to his period of active duty.  
Thus, the claim would still be not well grounded.  Caluza at 
506.

For the reasons stated above, the Board concludes that the 
veteran's claim of service connection for a stomach disorder 
is not well grounded and must be denied.  As the veteran has 
not submitted the evidence necessary for a well-grounded 
claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

D.  Hiatal Hernia

Background.  The veteran's abdomen and viscera (include 
hernia) were clinically evaluated as normal on both his 
February 1953 preinduction examination, and his October 1954 
induction examination.  The service medical records show that 
in February 1955, the veteran reported problems in the 
inguinal area whenever he lifted something heavy.  The 
physician found no evidence of a hernia at that time.  On his 
December 1955 discharge examination, the veteran' abdomen and 
viscera (include hernia) were clinically evaluated as normal.  
Also, it was stated that there were no serious injuries, 
operations or disease, and that there were no complaints of a 
medical nature at the time of this examination.  Furthermore, 
it was determined that the veteran had no disqualifying 
mental or physical defects sufficient to warrant discharge.

The May 1970 private medical statement made no pertinent 
findings regarding the veteran's hiatal hernia claim.

As noted above, a report of a private neurological 
examination is on file, dated in June 1970.  It was noted 
that the veteran's past and present history was thoroughly 
reviewed in conjunction with this examination, and that, 
basically, his neurological physical examination was normal.  

The August 1970 VA medical examination found no significant 
abnormalities.

As noted above, the veteran underwent various VA medical 
examinations in September 1995.  At that time, he reported, 
in part, that he had been prescribed arthritis pills, but 
that he did not take them because of problems with his hiatal 
hernia and peptic ulcer disease.  However, the veteran was 
not diagnosed with a hiatal hernia on any of the examinations 
conducted at that time.

In June 1997, the veteran submitted his claim of entitlement 
to service connection for, among other things, a hiatal 
hernia.

As noted above, VA outpatient treatment records are on file 
that cover the period from January 1996 to April 1997.  These 
records note on several occasions that the veteran reported a 
history of a hiatal hernia.  However, no additional comments 
were made regarding this reported history.  Further, no 
competent medical finding was ever made that the veteran ever 
had a hiatal hernia.

In the February 1998 rating decision, the RO denied the claim 
of service connection for a hiatal hernia, among other 
things, as not well grounded.  The veteran appealed this 
decision to the Board.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for a hiatal 
hernia is not well grounded.

No competent medical evidence is on file that the veteran has 
ever had a hiatal hernia.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 
supra; see also Rabideau, supra.  

As with the stomach disorder claim, the evidence on file 
shows that the veteran reported a history of hiatal hernia on 
several occasions.  However, as with the stomach disorder 
claim, no additional comments or opinions were made regarding 
the veteran's reported history of a hiatal hernia.  Bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore, 
supra.  The evidence on file does not show that the veteran 
is qualified to render a medical opinion.  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

Even if the veteran's reported history of a hiatal hernia 
could be accepted as true, there is still no competent 
medical nexus opinion on file which relates the purported 
hiatal hernia to his period of active duty.  Thus, the claim 
would still be not well grounded.  Caluza at 506.

For the reasons stated above, the Board concludes that the 
veteran's claim of service connection for a hiatal hernia is 
not well grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert, supra.

E.  Fatigue

Background.  The service medical records show that the 
veteran was hospitalized for psychiatric evaluation from 
September to October 1955, and again from October to November 
1955.  During the initial hospitalization, the veteran 
reported that he was hospitalized because he was weak after 
his unit came back from the field where they had been eating 
for a week.  Diagnosis from these periods of hospitalization 
was passive dependency reaction, manifested by numerous 
somatic complaints for which no sufficient organic basis 
could be found.  The service medical records do not show that 
the veteran experienced fatigue as a result of a chronic 
disability that was incurred in or aggravated by his period 
of active duty.  In fact, the December 1955 discharge 
examination stated that there were no serious injuries, 
operations or disease, and that there were no complaints of a 
medical nature at the time of this examination.  Furthermore, 
it was determined that the veteran had no disqualifying 
mental or physical defects sufficient to warrant discharge.

No pertinent findings were made regarding the veteran's 
fatigue claim on the May 1970 private medical statement, the 
June 1970 private medical statement, the August 1970 VA 
medical examination, or the VA medical examinations conducted 
in September 1995.

As noted above, VA outpatient treatment records are on file 
which cover the period from January 1996 to April 1997.  
These records show that the veteran sought treatment on 
various occasions for complaints of fatigue, among other 
things.  Records from June 1996 attributed the fatigue to 
depression.  However, subsequent records from July 1996 
indicated that the fatigue was due to a thyroid dysfunction 
(Hypo) versus depression.  Nothing in these records 
attributed the veteran's complaints of fatigue to his period 
of active duty.  

In the February 1998 rating decision, the RO denied the claim 
of service connection for fatigue, among other things, as not 
well grounded.  The veteran appealed this decision to the 
Board.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for fatigue is not 
well grounded.  

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  Although the veteran, as a lay person, is 
competent to testify about the fatigue he experienced during 
and since service, he is not qualified to state that his 
fatigue is due to a chronic disability that was incurred in 
or aggravated by his period of active duty or to provide a 
diagnosis of chronic fatigue syndrome.  Thus, competent 
medical evidence is necessary in order to well ground the 
claim. See Grottveit at 93; see also Savage, supra; Sanchez-
Benitez, supra.

The medical evidence on file has indicated that the veteran's 
complaints of fatigue are due to either depression, or to 
thyroid dysfunction.  Chronic fatigue syndrome has not been 
diagnosed.  No competent medical opinion is on file which 
states that the veteran's complaints of fatigue are due to a 
chronic disability that was incurred in or aggravated by his 
period of active duty, to include depression and/or thyroid 
dysfunction.  Without such an opinion, the Board finds that 
claim is not well grounded and must be denied.  Caluza at 
506.  

As the veteran has not submitted evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

F.  Back Disorder

Background.  The veteran's spine was clinically evaluated as 
normal on both his February 1953 preinduction examination, as 
well as his October 1954 induction examination.  His service 
medical records show no treatment for or a diagnosis of a 
back disorder during his period of active duty.  On his 
December 1955 discharge examination, the veteran's spine was 
clinically evaluated as normal.  Also, it was stated that 
there were no serious injuries, operations or disease, and 
that there were no complaints of a medical nature at the time 
of this examination.  Furthermore, it was determined that the 
veteran had no disqualifying mental or physical defects 
sufficient to warrant discharge.

As noted above, a report of a private neurological 
examination is on file, dated in June 1970.  It was noted 
that the veteran's past and present history was thoroughly 
reviewed in conjunction with this examination, and that, 
basically, his neurological physical examination was normal.  

At the August 1970 VA medical examination, examination of the 
veteran's musculoskeletal system revealed a 2 inch, 
nonsymptomatic scar over the left scapular area.  However, 
overall, there were no significant abnormalities of the 
musculoskeletal system.  Also, his posture and gait were 
found to be normal, and his carriage fair.  Nevertheless, it 
was noted that his build was obese.  

The veteran underwent various VA medical examinations in 
September 1995.  At that time he was diagnosed with, among 
other things, degenerative joint disease of the lumbosacral 
spine.  However, no competent medical opinion related this 
diagnosed back disorder to the veteran's period of active 
duty.

It is also noted that VA X-rays were taken of the veteran's 
lumbosacral spine in September 1995.  These X-rays revealed 
moderate degenerative disc disease.

In June 1997, the veteran submitted his claim of entitlement 
to service connection for, among other things, a back 
disorder.

As noted above, VA outpatient treatment records are on file 
that cover the period from January 1996 to April 1997.  
Records from July 1996 show that the veteran was treated for 
complaints of left thigh and back pain following a 3 to 4 
foot fall from a tractor, in which he landed on a pipe.  
Nothing in these records related the veteran's back problems 
to his period of active duty.  

In the February 1998 rating decision, the RO denied service 
connection for a back disorder, among other things, as not 
well grounded.  The veteran appealed this decision to the 
Board.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of service connection for a back disorder is 
not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not diagnosed with a 
chronic back disorder during service, nor has he alleged 
continuity of symptomatology.  Therefore, competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Caluza at 506; Grottveit at 93.

The evidence on file shows that the veteran currently has a 
back disorder.  However, no competent medical nexus evidence 
is on file which relates the veteran's current back disorder 
to his period of active duty.  In fact, as with the left knee 
disorder, the evidence tends to show that the back disorder 
is due to the post-service injury that occurred when the 
veteran fell from the tractor trailer.  Without a competent 
medical nexus opinion, the veteran's claim is not well 
grounded.  Caluza at 506.  It has already been determined 
that the veteran is not qualified to render a medical 
opinion.  Consequently, his contentions cannot well ground 
the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim of service connection for a back disorder is 
not well grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert, supra.

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to make a claim well-
grounded, and the veteran has not indicated the existence of 
any pertinent evidence that has not already been obtained or 
requested that would well-ground his claims of service 
connection for a neck disorder, bilateral knee disorder, 
stomach disorder, hiatal hernia, fatigue, or the back 
disorder.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.

II.  New and Material Evidence

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A.  Left Ear Hearing Loss

Background.  Service connection was previously denied for 
left ear hearing loss by a January 1971 Board decision.  The 
evidence on file at the time of this decision included the 
following:

The veteran's service medical records, which show that his 
ears were clinically evaluated as normal on his February 1953 
preinduction examination, and on his October 1954 induction 
examination.  Also, both of these examinations found the 
veteran's hearing to be 15/15 bilaterally on whispered voice 
testing.  In August 1955, he complained of occasional 
difficulty in hearing.  The records show that he was supposed 
to receive an audiometric consultation, but it was 
rescheduled for September 1955.  He was hospitalized from 
September to October 1955 for psychiatric observation.  
During this hospitalization, he also complained of left ear 
pain which he attributed to an automobile horn blast 3 to 4 
months earlier.   An audiological evaluation conducted in 
October 1955 revealed pure tone thresholds, in decibels, as 
converted from American Standards Association (ASA) to 
International Standard Organization (ISO) format, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
10
10
0
-5
0
LEFT
25
15
10
5
0
25

It was stated that the audiogram was normal.  The veteran was 
ultimately diagnosed with otitis, external, left side, mild, 
exudative.  This condition was noted to be improved at the 
time of the veteran's October 1955 discharge from 
hospitalization.  On his December 1955 discharge examination, 
the veteran's ears were clinically evaluated as normal.  His 
hearing was found to be 15/15 bilaterally on whispered voice 
testing.  Additionally, it was stated that there were no 
serious injuries, operations or disease, and that there were 
no complaints of a medical nature at the time of this 
examination.  Furthermore, it was determined that the veteran 
had no disqualifying mental or physical defects sufficient to 
warrant discharge.

A May 1970 private medical statement from the Denver Ear, 
Nose, and Throat Clinic.  This statement reported that an 
April 1970 examination revealed that the veteran had chronic 
external otitis media of the left ear canal, as well as 
slight hearing loss bilaterally, of approximately 20 percent.  
Further, in the higher frequencies around 4,000 cycles per 
second, he had a hearing loss of approximately 50 percent.  
Based on these results, it was opined that the veteran might 
also have ringing in his ears as a result of exposure to loud 
noise and trauma.  However, it was stated that it was 
difficult to say when this exposure took place, and that it 
could be due to the veteran's exposure to combat during his 
military career.

A June 1970 private medical statement, which made no 
pertinent findings regarding the veteran's ears.

The August 1970 VA medical examination, which included an 
audiological evaluation that revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
45
LEFT
20
15
10
--
55

Speech discrimination scores were found to be 100 percent for 
the right ear, and 96 percent for the left ear.  Diagnoses 
from examination of the ears were chronic tinnitus aurium, 
bilateral, and loss of auditory acuity, bilateral.

Transcript of an October 1970 personal hearing, where the 
veteran testified, in part, that an air horn was blown into 
his left ear while he was working in the motor pool during 
his military service.  He contended that he had had problems 
with his left ear ever since, including pain and a 
ringing/humming noise.  Also, he testified that doctors had 
informed him that he had some hearing loss, as well as otitis 
"externa or something like that."  On inquiry, the veteran 
testified that he did not engage in combat while on active 
duty.

In the January 1971 decision, the Board found that the otitis 
externa the veteran experienced during service was an acute 
condition that resolved without residual disability.  
Further, the Board found that the veteran was not shown to 
have hearing loss until 1970, which was 15 years after his 
discharge from service.  Accordingly, the Board concluded 
that the veteran did not have an ear condition that was 
incurred in or aggravated during service, and that high 
frequency hearing loss could not be presumed to have been 
incurred during service.

The evidence submitted since the Board's January 1971 
decision included the following:

The VA medical examinations conducted in September 1995, 
which included an audiological evaluation that revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
10
50
65
65
48
LEFT
30
20
55
70
65
53

Speech recognition scores were 98 percent for the right ear, 
and 88 percent for the left ear.  Diagnoses included moderate 
hearing loss, bilateral.  

VA outpatient treatment records which covered the period from 
January 1996 to April 1997.  These records contain no 
pertinent findings regarding the veteran's hearing loss 
claim.

Statements from the veteran in which he alleged that he was 
entitled to a grant of service connection for hearing loss.  

Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  The veteran's claim of entitlement to service 
connection for left ear hearing loss was previously denied 
because the disability was not shown until 15 years after the 
veteran's discharge from service, and there was no evidence 
which related it to service.

The additional evidence added to the file since the last 
prior denial are, essentially, medical records which show 
that the veteran currently has a bilateral hearing loss 
disability.  While these records are "new" to the extent 
they were not available at the time of the prior denial, they 
are essentially cumulative and redundant of the evidence 
already on file.  There was evidence of a left ear hearing 
loss disability at the time of the January 1971 decision.  
Further, the Board finds that this additional medical 
evidence goes to the current severity of the veteran's 
hearing loss, but does not provide a more complete picture as 
to the actual origin of this condition.  See Hodge at 1363.  
Moreover, the additional evidence does not bear directly and 
substantially upon the issue of whether the veteran has a 
left ear hearing loss disability that was incurred in or 
aggravated by his period of active duty.  See 38 C.F.R. 
§ 3.156(a).

The only evidence which tends to show that the veteran has a 
left ear hearing loss disability that was incurred in or 
aggravated by his period of active duty consists of the 
veteran's own contentions.  As noted above, the evidence does 
not show that the veteran is qualified to render a competent 
medical opinion.  Consequently, the Board finds that the 
additional evidence, in the form of the veteran's 
contentions, is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for left 
ear hearing loss; the claim is not reopened.  See 38 C.F.R. 
§ 3.156(a).  Inasmuch as the veteran has not submitted new 
and material evidence in support of his request to reopen, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed.Cir. 1996).

To the extent that the veteran's contentions indicate that he 
also is seeking service connection for right ear hearing 
loss, the Board notes that this claim is not well grounded.  
While the veteran has been shown to have a current right ear 
hearing loss disability pursuant to 38 C.F.R. § 3.385, he was 
not diagnosed with this disability during his period of 
active duty, or within the first post-service year.  
Furthermore, the veteran has not contended that this 
disability is related to any incident that occurred during 
his active service, nor is there competent medical nexus 
evidence which relates the right ear hearing loss to his 
period of active duty.  Accordingly, the claim is not well 
grounded.  Caluza at 506.

B.  Psychiatric Disorder

Background.  Service connection was previously denied for an 
acquired psychiatric disorder by the Board in a January 1971 
decision.  At the time of this decision, the evidence on file 
included the following:

The veteran's service medical records, which show that his 
psychiatric condition was clinically evaluated as normal on 
his February 1953 preinduction examination, and his October 
1954 induction examination.  He was hospitalized for 
psychiatric observation from September to October 1955, and 
again from October to November 1955.  While he was initially 
thought to have a depressive reaction, he was ultimately 
diagnosed with passive dependency reaction, chronic, 
moderately severe, manifested by numerous somatic complaints 
for which no organic basis could be found, tension, 
resentment toward the Army, worries about home and lack of 
motivation for further service.  Further, it was determined 
that his predisposition was a passive, emotionally immature 
personality.  It was also determined that this condition was 
not incurred in the line of duty, in that it existed prior to 
service.  An administrative separation was recommended 
because of his inability to adjust to the requirements of the 
military, and his lack of motivation for further service.  On 
his December 1955 discharge examination, the veteran's 
psychiatric condition was clinically evaluated as normal.  

The May 1970 and June 1970 private medical statements, which 
made no pertinent findings regarding the veteran's 
psychiatric examination.

The August 1970 VA medical examination, which found no 
significant abnormalities on examination of the nervous 
system (which included neurological, psychiatric, and 
personality).

Transcript of an October 1970 personal hearing, where the 
veteran testified, in part, that he had a nervous condition 
during service, and indicated that the condition preexisted 
service.  He attributed this condition to seeing his brother 
get killed.  The veteran testified that he continued to 
experience nervous symptoms since his discharge from service, 
and felt that the condition had gotten progressively worse 
since service.  Also, he gave examples of his current nervous 
symptoms, including the fact that he had difficulty being 
around people.  The veteran's spouse testified that she felt 
the veteran's nervous condition had been definitely 
aggravated by his military service.  She contended that he 
should have never been accepted into the military because of 
his nervous condition.  Further, she indicated that the 
veteran's family had a history of psychiatric problems, and 
that their son was also being treated for a nervous 
condition.

In the January 1971 decision, the Board found that there was 
no evidence of an acquired psychiatric disorder either during 
or since service.  The Board also found that the only nervous 
condition present during service was a personality disorder, 
which was not subject to service connection.

The evidence added to the file since the time of the last 
prior denial includes the following:

The September 1995 VA medical examinations, which included an 
examination for mental disorders.  The examiner noted that 
the veteran's claims folder had been reviewed in conjunction 
with the examination.  Diagnoses from this examination were 
somatization disorder, and dependent personality disorder.  
With respect to the somatization disorder, the examiner noted 
that the veteran was from a family that had major mental 
problems, and that he had a good deal of somatizing of his 
concerns.  Moreover, the examiner opined that the veteran's 
symptoms were unlikely to be derived from service.  

The VA outpatient treatment records which cover the period 
from January 1996 to April 1997.  Among other things, these 
records show a clinical assessment of depression in June 
1996.  It was specifically stated that the veteran met the 
criteria for major depression, and that his symptoms included 
fatigue.  However, while the records show subsequent 
treatment for the veteran's complaints of fatigue, they show 
no subsequent psychiatric treatment for depression.  
Moreover, nothing in these records related the veteran's 
depression to his period of military service.

Statements from the veteran in which he contended that he was 
entitled to a grant of service connection for an acquired 
psychiatric disorder.


Analysis.  Service connection was previously denied for an 
acquired psychiatric disorder because there was no competent 
medical evidence that the veteran ever had an acquired 
psychiatric disorder.

The additional evidence added to the file includes a 
competent medical assessment of depression as found in the 
June 1996 VA treatment records.  As the specific reason for 
the last prior denial was the lack of such a competent 
medical diagnosis, the Board finds that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.  The 
Board finds that this claim is not well grounded.

The veteran's problems during service were attributed to a 
personality disorder; he was not diagnosed with an acquired 
psychiatric disorder during service.  Therefore, competent 
medical evidence is necessary to well ground the veteran's 
claim.  Grottveit at 93; Savage v. Gober, 10 Vet. App. 488 
(1997) (where the disability is of the type as to which lay 
observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed 
disabilities); see also Voerth v. West, 13 Vet. App. 117 
(1999) (the holding in Savage does not eliminate the 
requirement of medical nexus evidence when a claimant alleges 
continuity of symptomatology.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology).

In the instant case, there is no competent medical nexus 
opinion which relates the depression diagnosed in June 1996 
to the veteran's period of active duty, or which tend to show 
that the personality disorder diagnosed during service was 
actually indicative of an acquired psychiatric disorder.  
Without such an opinion, the claim is not well grounded.  
Caluza at 506.  As noted above, the veteran is not qualified 
to render a medical opinion.  Therefore, the Board finds that 
the claim is not well grounded and must be denied.

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.


C.  Arthritis of the Lower Extremities

Background.  Service connection was previously denied for 
arthritis of the lower extremities by the Board in January 
1991.  At the time of that decision, the evidence on file 
included the following:

The veteran's service medical records.  As noted above, the 
veteran's lower extremities were clinically evaluated as 
normal on his February 1953 pre-induction examination.  
However, his lower extremities were clinically found to be 
abnormal on his October 1954 induction examination due to a 
generalized aching of both legs.  Nevertheless, he was found 
to be qualified for service in the armed forces.  
Additionally, both of these examinations noted that the 
veteran had a 2 inch, posterior scar over the left scapular.  
The service medical records show that in April 1955 the 
veteran complained that both of his legs were hurting him 
from the knee to the ankle.  It was noted that a letter from 
a private physician stated that there were no orthopedic or 
neurovascular findings, and that there were no objective 
findings at that time.  The veteran was subsequently treated 
for shin splints in August 1955, for which he was given a 
"linament" rub.  During his September to October 1955 
hospitalization, the veteran's complaints included aches in 
both legs.  Accordingly, an orthopedic consultation was 
requested.  No organic basis could be found for the veteran's 
complaints.  Additional records from October 1955 note that 
the veteran sought treatment for complaints of pain in both 
legs while walking or standing.  It was opined that these 
complaints were probably on a functional basis.  
Consequently, the diagnosis was deferred.  On his December 
1955 discharge examination, the veteran's lower extremities 
were clinically evaluated as normal.  Also, it was stated 
that there were no serious injuries, operations or disease, 
and that there were no complaints of a medical nature at the 
time of this examination.  Furthermore, it was determined 
that the veteran had no disqualifying mental or physical 
defects sufficient to warrant discharge.

The June 1970 report of the private neurological examination.  
As noted above, it was stated that the veteran's past and 
present history was thoroughly reviewed in conjunction with 
this examination, and that, basically, his neurological 
physical examination was normal.  

At the August 1970 VA medical examination, examination of the 
veteran's musculoskeletal system revealed a 2 inch, 
nonsymptomatic scar over the left scapular area.  However, 
overall, there were no significant abnormalities of the 
musculoskeletal system.  Also, his posture and gait were 
found to be normal, and his carriage fair.  Nevertheless, it 
was noted that his build was obese.  

Transcript of the October 1970 personal hearing, where the 
veteran testified, in part, that his legs bothered him all of 
the time during service because of the long marches.  He 
indicated that he continued to experience leg problems, and 
that he felt his leg problems had gotten progressively worse 
because of his active service.

In the January 1971 decision, the Board found that there was 
no evidence of arthritis of the lower extremities either 
during or since the veteran's period of active duty.  
Accordingly, his claim was denied.  

The evidence added to the file since the last prior denial 
includes the following:

The VA medical examinations conducted in September 1995.  As 
noted above, the veteran reported, in part, that he had 
arthritis in his back and leg, and that he had this problem 
even as a kid but did not know it.  He also said that his 
arthritis traveled all over his joints, and that cold weather 
made his pain worse.  Regarding his left leg, the veteran 
reported that he had an injury to this leg in December 
"1995" while driving a tractor trailer.  After this injury, 
he was in physical therapy for six to eight weeks, and then 
went on light duty.  He further stated that he lost his job 
as a tractor trailer driver in 1986, and that he had not been 
able to find a permanent job since then because of his 
arthritis.  The veteran also reported that he saw a physician 
twenty-two years earlier in Mexico who prescribed arthritis 
pills, but that he did not take them because of problems with 
his hiatal hernia and peptic ulcer disease.  Diagnoses 
following the examination included lumbosacral spine with 
degenerative joint disease; and left knee status post injury, 
and degenerative disease.

The VA outpatient treatment records which covered the period 
from January 1996 to April 1997.  As noted above, records 
from July 1996 show that the veteran was treated for 
complaints of left thigh and back pain following a 3 to 4 
foot fall from a tractor, in which he landed on a pipe.  
These records also show treatment on various occasions for 
bilateral foot problems, particularly heel pain.  It was also 
noted on various occasions that the veteran reported a 
history of arthritis of the lower extremities, among other 
things.  However, no additional comments were made by the 
medical care providers regarding this reported history.

Statements from the veteran in which he contended he was 
entitled to a grant of service connection for arthritis of 
the lower extremities.  


Analysis.  As noted above, service connection was previously 
denied for arthritis of the lower extremities because there 
was no objective evidence that the veteran had ever had the 
disability.  

In the instant case, the Board notes that the additional 
evidence added to the file includes competent medical 
evidence indicating that the veteran does have arthritis of 
the lower extremities.  Specifically, the findings on the 
September 1995 VA medical examination, and concurrent VA X-
rays, of degenerative disease of the left knee.  As the lack 
of such a competent medical diagnosis was the specific reason 
for the last prior denial, the Board finds that this 
additional evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.  For 
the reasons stated above, the Board finds that this claim is 
not well grounded.

As a preliminary matter, the Board notes that the evidence on 
file does not show that the veteran was diagnosed with 
arthritis of the lower extremities during service, or to a 
compensable degree within the first post-service year.  
Therefore, he is not entitled to a grant of service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board also notes that the veteran has contended that he 
had arthritis of the lower extremities prior to his entry 
into active service.  In other words, he has contended that 
he is entitled to a grant of service connection on the basis 
of aggravation.  See 38 C.F.R. § 3.306(a).  The service 
medical records show that the veteran complained of a 
generalized aching of both legs on his October 1954 induction 
examination, and he was treated for complaints of bilateral 
leg problems during service.  However, as indicated above, 
there was no diagnosis of arthritis prior to or during the 
veteran's period of active duty.  Thus, the Board cannot find 
that the condition preexisted service.  See 38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. 3.304(b).  Consequently, the Board must 
determine whether all the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for arthritis of the 
lower extremities is not well grounded.  The Board 
acknowledges that the veteran has alleged continuity of 
symptomatology regarding his bilateral leg problems.  
However, as noted above, it was held in Clyburn v. West, 
supra, that while as a lay person is competent to testify to 
the pain he has experienced since his military service, he is 
not competent to testify to the fact that what he experienced 
in service and since service is the same condition.  Thus, 
competent medical nexus evidence is necessary in order to 
well ground the veteran's claim.  No such opinion is on file, 
and it has already been determined that the veteran is not 
qualified to render a medical opinion.  In fact, the medical 
evidence tends to show that the degenerative disease of the 
veteran's left knee is due to the post-service fall from the 
tractor trailer.  Accordingly, the Board concludes that the 
veteran's claim is not well grounded, and it must be denied.  
Caluza at 506.

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

It is noted that the RO did not specifically deny the 
psychiatric disorder or the arthritis of the lower 
extremities claims on the basis of the claims being not well-
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board notes that the RO has advised the 
veteran of the evidence necessary to well ground a claim for 
service connection, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested that would well-ground either the 
psychiatric disorder or the arthritis of the lower 
extremities claim.  McKnight, supra; Epps, supra.


ORDER

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for a back disorder is 
denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for left ear 
hearing loss, the benefit sought on appeal is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  However, 
entitlement to service connection for an acquired psychiatric 
disorder is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for arthritis of 
the lower extremities, the claim is reopened.  However, 
entitlement to service connection for arthritis of the lower 
extremities is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

